Axdis, J.
On the 14th of April, 1807,, James Richardson conveyed the demanded premises to Lyman Richardson and the heirs male of his body begotten, and to their heirs of the first generation. By this deed Lyman Richardson took an estate for life; the defendants, the reversion in fee simple. On the 10th day of December, 1831, Lyman Richardson conveyed the premises to Riley "Whitney by a deed, with the usual covenants of seizin and warranty ; and from Riley Whitney the land has passed through intermediate grantees by deeds of warranty to the plaintiff.
The jury have found, under the charge of the court, that the plaintiff and those under whom fie claimed from Riley "Whitney, had good reason to suppose and did suppose, that at the time of *306tlieir purchases respectively, they acquired a perfect title in fee simple. The defendants, the only male heirs of Lyman Richardson, having recovered since his decease in an action of ejectment against the plaintiff, the plaintiff has filed his declaration for betterments.
The defendants insist that the plaintiff and those under whom he claims, having purchased under a title from Lyman Richardson, (who was merely a tenant for life) and thus obtaining by the purchase only a life estate, and not being liable to be ousted until the termination of the life estate, can not avail themselves of the benefit of the betterment act, even though at the time of their purchase they supposed the title they acquired to be good in fee.
The language of our statute, chap. 38 sec. 15 comp. stat. is, “ if the defendant, or those under whom he holds, have purchased a title to such land, supposing at the time of such purchase such title to he good in fee, such defendant shall be entitled to recover the full value of all improvements made upon the land by the defendant or those under whom he claims.” In terms the plaintiff clearly comes within the statute. It is urged by the defendants that in ordinary cases the owner can sue and eject the occupant of the land, and therefore if he omit to do so an equity arises in favor of the occupant to recover for his betterments ; but that in this case, as the reversioner could not sue for the land till the decease of the tenant for life, he has not been guilty of negligence, and no equity arises against him; that this case therefore is not within the spirit, and ought to be an exception to the terms of the statute. This argument seems to us to be founded upon a misconception of the principle upon which this legislation stands. The right of the occupant to recover the value of his improvements, does not depend upon the question whether the real owner has been vigilant or negligent in the assertion of his rights. It stands upon a principle of natural justice and equity, viz : that the occupant in good faith, believing himself to he the owner, has added to the permanent value of the land by his labor and his money, is in equity, entitled to such added value, and that it would be unjust, that the owner of the land should be enriched by acquiring the value of such improvements without compensation *307to Mm who made them. This principle of natural justice has been very widely, we may say universally, recognized. It was a doctrine of the civil law ; it has been adopted and enforced in courts of equity.
A brief reference to the early legislation of this State shows that this was the principle upon which the betterment acts were established. Immediately after the establishment of Vermont as a separate State, and so from 1778 to October, 1781, a period during which all land titles were in doubt and controversy, it was enacted that no court should take cognizance of any matter in which the title of land was concerned. During that period commissioners were appointed to settle land titles and report to the General Assembly who were the true owners, and “ the remittances the feeholders should make to the other claimants.” The act to prevent unlawful settlement on unappropriated lands, passed in March, 1780, provides : “nothing in the act shall be construed to debar any person from recovering pay for labor, settlement, etc., when such settlement was made through mistake or on a supposed legal title.”
In October, 1781, see Slade’s State Papers, p. 442, an act was passed entitled “ An Act to enable persons who have entered and made improvements on lands, under color of title, who shall be driven out of possession by a legal trial at law, to recover the value of what the estate is made better by such improvements, from the rightful owner of the land.”
The preamble is: “ Whereas, many persons have purchased supposed titles to lands within this State, and have taken possession of such lands under such supposed titles, and made large improvements on the same ; and who having no legal title to such lands, must, if the strict rules of law be attended to, be turned off from their possessions made at great labor and expense, and others, who have wholly neglected the settlement of the country,' will enjoy the benefits of their labor, therefore, he it enacted,
That when any person or persons, in the actual possession and improvement of lands, to which he, she or they, so in possession, have purchased a title, supposing at the time of purchase^ such title to be good in fee, shall be prosecuted,” etc., such possessor may recover of the owner “ so much money as shall be judged *308equitable, on the whole view of the matter, in consideration of the possessor having settled thereon,” he filing a declaration “ for so much as the estate is made better as aforesaid.” Upon the passage of this act, the laws prohibiting courts from trying titles to land were repealed.
In October, 1785, a new act was passed, substantially and in principle, like the act of 1781, but defining with more precision the rule of damages, viz : “the value of the improvements and betterments made on such lands by the possessor or those under whom he holds.” One provision of this act was “that settlers who took possession prior to October, 1780, having no supposed, title, might recover for their improvements ; but this feature of the law was soon repealed. In 1800 another act was passed, the preamble stating the principle even more fully.
In the revision of 1839 the preamble of the acts was omitted, but the language of the act of 1800 has been substantially observed. It is obvious from the language of these early acts that the principle upon which they were enacted was one of equity towards the actual bona fide possessor ; and that his right to his improvements was held paramount, whether the real owner of the fee had or had not been negligent.
For the same reason his right is not affected by the nature or kind of title, which the real owner may have,, whether such title be an estate in fee, for life, or a reversionary interest; and whether the owner have or have not a right to the immediate possession. The right of the possessor is by the very words of the act made to depend not upon the nature of the estate outstanding in the real owner or owners, but upon his buying the land supposing that he was acquiring the title in fee, and upon his making improvements under such a purchase.
II. It is also claimed by the defendants that the record of the deed from James to Lyman Richardson was conclusive notice to all who held by deed from Lyman, that he only held a life estate, and that they, holding under him, could only hold a life estate ; and that such constructive notice, as matter of law, precludes the plaintiff from claiming that at the time of the purchase he supposed he was acquiring a good title in fee.
But such constructive notice may exist without any actual *309knowledge or notice to the plaintiff, or his grantors, of the true state of the title, or even of the existence of the deed on record. Without such actual lcnowlege the plaintiff may honestly have believed, and the jury in this case have found that he did believe, that he was purchasing from Lyman Richardson a good title in fee.
Again, if the plaintiff had known of the existence of the deed on record, he might honestly have supposed that his grantor had bought in or cut off the estate tail, and so was able to convey to him the fee. He might at the time he took his deed, even with the advice of counsel, have well believed that the entail was void, and that a title in fee had passed by the deed from James to Lyman Richardson; for the question was not then settled by adjudication, and learned counsel differed as to the law.
The right of the plaintiff is made by the statute to depend, and in equity ought to depend, upon his Iona fide supposition that hé was buying a title in fee ; and not upon whether he actually was buying the fee, or might by a diligent search of the records have discovered that his grantor only owned a life estate.
Under our registry system purchasers are .affected with constructive notice of the record title, and in many, perhaps in most cases, the title of the true owner appears of record. Has it ever been held or supposed that the honest purchaser and occupant could be deprived of the value of his betterments by the existence upon record of a title superior to his own ? Was not this one of the evils this statute was intended to remedy ? If in one case constructive notice be held sufficient to affect the possessor with knowlege of the infirmity of his title, when in fact he has no such knowledge, why should it not be so held in the other ?
III. The case of Winslow et al v. Newell, 19 Vt. 164 seems to recognize that construction of the statute which precludes one who purchases, supposing he gets a good title, from recovering for betterments made by one who did not suppose he had a good title, although the last purchaser may have paid for the full value of the improvements. The court in charging the jury in this case said, if any one of those under whom the plaintiff held did not at the time of the purchase suppose he was acquiring a good *310title, the plaintiff conld not recover for betterments made by such party. The defendants insist that the court should have gone still further and charged the jury that in such case the plaintiff could not recover, either for betterments made by such party, or by any one prior to such party in the chain of title, though such prior party or parties supposed they were buying in fee. The court is not disposed to adopt this doctrine. It does not seem equitable. It extends the effect of bad faith beyond the parties implicated in it. Its operation would work injustice. It is not consistent with the analogies of the law.
IV. The defendants also claim that notice to a grantee after his purchase that his title in fee was doubtful, would prevent him from recovering for improvements thereafter made, though at the time of his purchase he supposed his title in fee to be good. But this would be engrafting a new provision upon the statute. Such a construction would be inconsistent with all the past practice and decisions in such cases, and with the express language of the act.
It is also urged that as the betterment act restricts its operation to those who entered before the passing of the act, and as at the time of the plaintiff’s entry (August 18, 1845) the then existing act could not apply to him on account of the restriction, he can not now avail himself of its benefits. But the restriction has been removed twice since 1845; viz : in 1848 and in 1856. It has always been held in this State and may be considered as settled law, that the act is always in force, but suspended in its application by the restriction, and that when the restriction is repealed the act extends to all who were before within the restriction.
Winslow v. Newell, 19 Vt. 169 was a case where the plaintiffs could not recover for betterments made by themselves, because they had both entered upon the land, and had come to trial for their betterments while the restriction was in operation in regard to them; and they could not recover by virtue of claim under their grantor, because he did not suppose he had a good title It is not against the settled course of decisions on the subject.
Upon the whole, we find no error in the proceedings of the county court, and the judgment is affirmed.